DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments on 9/19/2022 is acknowledged.  Claim 16-22 have been amended.   Claims 17-18 remain withdrawn from consideration.

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. 
The amendment of claims 16, 19-20 have not overcome the prior art because mainly the layer 400 can be identified as the liner.  This is due to the broadness of the term “between” which also includes the situation where the liner is above the two fins, but is laterally in between the two fins.  
Please also note the difference between claim 16 and 21 is that in claim 21, the merged source/drain epitaxial feature are disposed over the first portion of the first liner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh  et al. (US 2020/0135580 A1).
Regarding claim 16, Hsieh a method (Figs. 2-14 of Hsieh) for forming a semiconductor device structure, comprising: 
forming first (241 in Fig. 6), second (240), and third fins (231) from a substrate (described in [0029] of Hsieh); 
forming a liner (400 in Fig. 6), wherein a first portion (portion of 400 above the fins 240 and 241 but is between them as viewed from top-down view) of the liner is formed between (the term “between” includes the situation where the first portion is not at the same level, but still in between laterally, for example, as viewed in a top-down view) the first and second fins, and a second portion (portion of 400 in trench 281 in Fig. 6) of the liner is formed between the second and third fins; 
forming a low-K dielectric material dielectric feature (410 in Fig. 8 has dielectric constant less than that of layer 400 and 500, as described in [0041]-[0042] of Hsieh) on the second portion of the liner between the second and third fins; 
forming a high-K dielectric material (500 in Fig. 10, as described in [0045] of Hsieh) on and in contact with the second portion of the liner and the low-K dielectric material; 
forming a sacrificial gate stack (dummy polysilicon gate described in [0059] of Hsieh) on a first portion (portions of fins 241, 240, and 231 covered by dummy polysilicon gate) of the first, second, and third fins and a third portion (portion of 400 under the gate as shown in Fig. 14) of the first liner, wherein a second portion (portions of fins 241, 240, and 231 not covered by dummy polysilicon gate; these portions are in the source/drain regions of the device) of the first, second, and third fins and a fourth portion (portion of 400 not covered by the gate) of the first liner are exposed; 
removing a portion of the exposed second portion of the first, second, and third fins (as shown in Fig. 12 and described in [0049] of Hsieh); 
recessing the exposed fourth portion of the liner (as shown in Fig. 12 of Hsieh, the liner 400 is recessed); and 
forming a first source/drain epitaxial feature (right half of 740 in Fig. 13) from the first fin and a second source/drain epitaxial feature (left half of 740 in Fig. 13) from the second fin, wherein the first and second source/drain epitaxial features are merged (as shown in Fig. 13).  
Regarding claim 19, Hsieh teaches all the limitations of the method of claim 16, and also teaches wherein the second portion of the liner, the low-K dielectric material, and the high-K dielectric material formed between the second and third fins form a dielectric feature (400-410-500 in Fig. 14 of Hsieh).  
Regarding claim 20, Hsieh teaches all the limitations of the method of claim 19, and also teaches wherein a portion of the high-K dielectric material is removed during the removing a portion of the exposed second portion of the first, second, and third fins (as shown in Fig. 12 of Hsieh, the layer 500 outside of the gate structure is removed by the S/D recess process described in [0049] of Hsieh). 

Regarding claim 21, Hsieh teaches a method (Figs. 1-14 of Hsieh), comprising: 
forming first (240 in Fig. 6 of Hsieh), second (241), and third fins (242) from a substrate (substrate on which the fins are formed as described in [0029] of Hsieh); 
filling a first trench (trench between fins 240 and 241) between the first and second fins with a first liner (portion of dielectric layer 275 in the first trench); 
depositing a second liner (portion of dielectric layer 275 in trench 282) between the second and third fins, wherein the first and second liners are deposited simultaneously (both of first and second liners are formed at the same time, as indicated in Fig. 9); 
depositing a low-K dielectric material (410 is material with dielectric constant less than 4, as described in [0042] of Hsieh) on the second liner between the second and third fins; 
depositing a high-K dielectric material on and in contact with the second liner and the low-K dielectric material, wherein the second liner, the low-K dielectric material, and the high-K dielectric material fill a second trench between the second and third fins; 
removing a portion of the first, second, and third fins; 
recessing a first portion the first liner; recessing a first portion of the high-K dielectric material; and 
forming first, second, and third source/drain epitaxial features, wherein the first and second source/drain epitaxial features are merged and are disposed over the first 3portion of the first liner, and the second and third source/drain epitaxial features are separated by the second liner, the low-K dielectric material, and the high-K dielectric material.  

Allowable Subject Matter
Claims 21-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 21, the prior art of record does not disclose or fairly suggest a method comprising “depositing a high-K dielectric material on and in contact with the second liner and the low-K dielectric material, wherein the second liner, the low-K dielectric material, and the high-K dielectric material fill a second trench between the second and third fins” and “forming first, second, and third source/drain epitaxial features, wherein the first and second source/drain epitaxial features are merged and are disposed over the first 3portion of the first liner, and the second and third source/drain epitaxial features are separated by the second liner, the low-K dielectric material, and the high-K dielectric material” along with other limitations of the claim. 
Regarding claim 29, the prior art of record does not disclose or fairly suggest a method comprising: “recessing a portion of the first portion of the dielectric feature to a third height, wherein a remaining portion of the first portion has a fourth height substantially greater than the second height, which is substantially greater than the third height” along with other limitations of the claim.
The closest prior art of record are Hsieh et al. (US 2020/0135580 A1), Ching et al. (US 2019/0067445 A1) (hereinafter referred to as Ching2019), Ching et al. (US 2020/0127113 A1).
Hsieh teaches a method of forming a finFET device (Figs. 2-16 of Hsieh).  The method includes forming at least three fins; forming epitaxial S/D structures of the fins where the epitaxial S/D structures of the first and second fins are merged (740 in Fig. 13 of Hsieh).  The fins are separated by a first liner (275), which is recessed before the S/D structures are formed.  However, Hsieh does not disclose that the high-K dielectric material on and in contact with the second liner and the low-K dielectric material or that the first and second source/drain epitaxial features are merged and are disposed over the first 3portion of the first liner (claim 21). Lastly, Hsieh does not disclose that the first portion of the dielectric feature (underneath the sacrificial gate) is recessed (claim 29).
Ching2019 teaches a method of forming a finFET (Figs. 3A-16 of Ching2019).  Similarly to Hsieh, this method includes a dielectric feature (108) between second and third fins. This dielectric feature is recessed using the dummy gate as a mask (see Fig. 14A).  The epitaxial S/D structure are formed to merge (see Fig. 15A and [0047] of Ching2019).  However, Ching2019 does not disclose that the high-K dielectric material on and in contact with the second liner and the low-K dielectric material or that the first and second source/drain epitaxial features are merged and are disposed over the first 3portion of the first liner (claim 21).  Ching2019 does not teach that the portion of the dielectric feature under the dummy gate is removed during the replacement gate process either.
Ching teaches a method of forming a finFET (Figs. 4-17 of Ching). The portion of the first liner (300A-380 in Fig. 13) outside the dummy gate is recessed by two etch processes (see Figs. 14-15 of Ching). However, Ching indicated that they specifically want to avoid the epitaxial S/D structures of adjacent fins to merge (see [0063] of Ching).  Ching also does not teach that the first liner is reduced in width during this recessing step.  Finally, Ching does not teach that the portion of the dielectric feature in the channel region is etched.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822